Citation Nr: 1128202	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  05-06 712A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

1.  Entitlement to service connection for degenerative disc disease of the lumbosacral spine including as secondary to service-connected residuals of a dislocated or fractured coccyx.  

2.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD). 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from December 1969 to September 1973 and in the U.S. Navy from July 1983 to July 1985.  

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, and a December 2008 rating decision of the RO in Columbia, South Carolina.  

The Veteran testified before the Board by videoconference from the RO in September 2010.  A transcript of the hearing is associated with the claims file. 
 
The issues of a rating in excess of 70 percent for PTSD and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.


FINDING OF FACT

The Veteran's degenerative disc disease of the lumbar spine first manifested greater than one year following active service and is not related to any aspect of service including a 1984 injury to the coccyx.  


CONCLUSION OF LAW

The criteria for service connection for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and; (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Further, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In correspondence in November 2002, the RO provided notice that met the requirements except that the notice did not provide information on the criteria for service connection on a secondary basis or assignment of a rating or effective date.  However, the Board concludes that errors regarding the assignment of a rating and effective date were harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to the claimed disorders.  Although information in adjudicative documents may not substitute for proper and timely notice, the RO provided the criteria for secondary service connection in a February 2005 statement of the case.  In correspondence dated in September 2004 and in RO and Board hearings in June 2005 and September 2010, the Veteran described the circumstances of a back injury in service and that a coccyx fracture or dislocation was related to degenerative disease of the lumbar spine.  Therefore, the Board concludes that the Veteran had actual knowledge of the criteria for secondary service connection and that any timing error regarding notice of the criteria for secondary service connection was not prejudicial. 

In addition, VA has obtained all relevant, identified, and available evidence and has notified the appellant of any evidence that could not be obtained.  In a September 2010 Board hearing, the Veteran contended that service treatment records for immediate treatment at the site of a coccyx injury and six weeks of hospitalization were incomplete.  The Board concludes that the service treatment records for this period of time appear to be complete and adequately document the status of the injury and the treatment provided.  Attending physicians and examiners summarized the history of events and treatment including the Veteran' reports at the time.  As the RO obtained the entire file of service treatment records from the National Personnel Records Center, any effort to obtain additional treatment records, if any, would not be productive.  Further, in the Board hearing, the Veteran stated that he kept medical records of his treatment from 1984 to 2000 but that the records were lost when he sold his medical practice.  VA has obtained post-service medical examinations.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law. 

The Veteran served as a U.S. Air Force medical technician and, after the completion of medical school, served as a U.S. Navy medical officer attached to a U.S. Marine Corps battalion.  Service personnel records showed no combat service, but the Veteran deployed for short periods of time to Germany and Central America in 1983.  The Veteran contends that he sustained injuries to his lumbar spine while riding in a Marine vehicle in off-road conditions in 1984.  Following service, the Veteran practiced general medicine until 2002.  

Service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.   38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.
 
In order to establish service connection for a claimed disorder, there must be
(1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  

Some chronic diseases may be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112(a)(1); 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic diseases, including arthritis).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  The Board notes that there was an amendment to the provisions of 38 C.F.R. § 3.310 in 2006.  See 71 Fed. Reg. 52744-47 (Sep. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected disability is rated. 

Service personnel and treatment records for the Veteran's Air Force service from 1969 to 1973 and an April 1983 pre-commissioning physical examination are silent for any symptoms, diagnoses, or treatment for a back injury or disorder.  Service personnel records showed that the Veteran was trained as a medical helper and not in any area of combat medicine.  

In several written statements and at RO and Board hearings, the Veteran described the circumstances of an injury and treatment in service which occurred in March 1984 at an Army mountain training facility.  In statements in December 2003 and in a September 2004 notice of disagreement, the Veteran reported that he was on a field exercise riding in a small amphibious vehicle when it hit a deep pothole.  He states he was thrown in the air and then landed on a metal surface on his buttocks causing a dislocated or fractured coccyx and a severe compression injury to the spine.  He noted that he was in extreme pain and could not walk or sit for several months.  In correspondence in March 2005, the Veteran noted that he had suffered severe pain at the site of the dislocated coccyx and in the buttocks and lumbosacral spine areas.  He noted that he remembered how badly he complained about it and asserted that the severity of the force that caused a dislocation would logically also involve the lumbar spine.  The Veteran denied any other subsequent injury to the spine.   

In a September 2010 Board hearing, the Veteran stated that he was initially examined at a medical facility at the site of the training but was not given proper medical attention because a senior medical officer thought he was using the incident to "get out of the program."  Upon return to his base, he was admitted as an inpatient in a six week alcohol abuse treatment program.  He stated that he was examined by an orthopedic specialist and diagnosed with a fractured coccyx.  A physician's assistant attempted to manipulate the tip of the coccyx into place but was unsuccessful.  The Veteran stated that he did not return to his normal duties but did have access to a pharmacy and self-treated the low back pain with anti-inflammatory medications.  He stated that he had difficulty sitting and experienced back pain since the accident.  However, he further stated that from 1984 to 2000 he practiced medicine in his private clinic and was the director of a 124 bed nursing home.  He stated that he had no further injuries and self-treated the pain with medication until 2000 when the pain became unbearable and he was dragging his left leg.  He was then transported to a hospital for examination and underwent two surgical procedures.    

Service treatment records for the Veteran's naval service do not contain any record of treatment at an Army field facility.  The records showed that the Veteran was admitted to a military inpatient clinic for issues involving domestic violence and alcohol dependence in April 1984.  One week after admission, the attending physician noted the occurrence of alcohol related misconduct during a field training exercise but noted no complaints of back pain.  There is no record of an examination by an orthopedic specialist or diagnosis of fractured coccyx at that time.  In early May 1984, a physician's assistant (PA) noted the Veteran telephoned with a request for assistance in relocating a posterior dislocation of the coccyx.  In an undated record, the same PA noted the Veteran's report of an injury to the coccyx one month earlier.  The PA diagnosed coccydynia and prescribed aspirin and limited duties for 30 days.  

In mid-May 1984, the attending physician for the alcohol treatment program noted a detailed summary of the Veteran's treatment for alcohol dependence but also noted the results of an admission examination and treatment for the coccyx symptoms.  The physician noted that a physical examination on admission was normal with the exception of a left ear and dental abnormalities and several scars but no spinal symptoms.  In the fourth week of treatment, the Veteran was seen at sick call for coccyx pain that the Veteran reported experiencing over a period of one week during training one month earlier.  The physician noted that X-rays showed a possible posterior dislocation of the distal end of the coccyx with coccydynia.  In addition to anti-inflammatory medication, the Veteran was advised to sit on a doughnut for relief.  The physician noted that after two weeks, the pain gradually decreased and medication was suspended because of stomach upset from the aspirin.  The physician noted that the Veteran was limited in duties until early June and would be evaluated in the orthopedic clinic in two months.  There is no record of any follow-up orthopedic treatment although there are additional records of alcohol abuse treatment. 

The Board concludes that the service treatment records from 1983 to 1985 are sufficient to adequately document the care provided following an injury during field training in 1984.  The records include entries for the entire period of active service with a comprehensive summary of injury and hospital care from April 1984 to June 1984 and a final physical examination.  Moreover, the Veteran contended that he self-treated his symptoms during the last year of service.   

In October 1984, a senior psychiatrist examined the Veteran and determined that the alcohol treatment program was not successful due to a lack of cooperation with the program.  The psychiatrist concluded that the Veteran did not have a psychiatric disorder but remained alcohol dependent and should be held accountable for future behavior.  

Service personnel records showed that the Veteran received military discipline for several incidents involving alcohol and officer professional misconduct and that his privileges to practice military medicine were suspended in March 1985.  The Veteran was released from active duty in July 1985 under honorable conditions and retained a commission in the Naval Reserve.  

In a June 1985 examination for release from active duty, the Veteran noted a history of infrequent arthritis of unspecified joints and no history of backaches.  The Veteran indicated that he was taking no medication, that he had not been seen in the previous year for a significant condition, and that there were no other factors related to his current physical condition.  The Veteran denied any alcohol use.  On physical examination, the examining physician found the Veteran's spine to be normal.  

The claims file contains no records of medical treatment for back pain from 1984 to 2000.  At the Board hearing, the Veteran stated that he continued to self-treat back pain with anti-inflammatory pain medication, muscle relaxers, and occasionally narcotic medication.  He stated that the records of this treatment were lost when he sold his medical practice.  In a written statement in September 2008, the Veteran noted that he continued the self-treatment until the pain became so severe that he was paralyzed and unable to walk and sought medical attention.  

Records on file show that the Veteran was seen at the Emergency Room on the morning of August 21, 2000 with complaints of low back pain.  The Veteran reported injuring his back over a year ago.  It was noted that the Veteran sought admission for evaluation by neurosurgery.

On a neurosurgery record dated August 21, 2000, a clinician in a private hospital neurosurgery clinic noted the Veteran's report of a history of chronic low back pain and that he injured his back in a fall landing on his buttocks one year earlier and experienced a two month history of progressive low back pain and radiculopathy.   The Veteran was admitted to the hospital.  The attending physician noted the Veteran's reports of an acute onset of left lower extremity pain over the previous two months that became excruciating over the previous weekend.  A magnetic resonance image showed herniated disc at L4-5.  The Veteran underwent a microendoscopic diskectomy the same month and a hemilaminotomy and diskectomy at the same level again in November 2000.  In follow up clinical records through November 2003, the attending physician noted no specific references to any injuries in service, although he noted that the Veteran "touched on his history in the military" on one telephone consultation.  The physician did note that the Veteran was having difficulty selecting an acceptable pain medication as he was experiencing side effects from steroidal, non-steroidal, and narcotic medications.  

The RO received the Veteran's claim for service connection for a back injury in October 2002.  

The claims file contains an October 2002 report from the North Carolina Medical Board regarding an investigation of community reports of excessive alcohol consumption by the Veteran.   There were also other allegations of medical professional misconduct that were not fully investigated or discussed in the report.  The Veteran denied the allegations but agreed to surrender his medical license at the end of that month.  There is no mention of debilitating back pain in the state report.  In November 2007, a private physician treating the Veteran for back pain noted that the Veteran reported that he lived in South America from November 2002 to March 2007.   

In a December 2003 statement, the Veteran noted that he sustained a compression injury to his spine and tailbone on a training exercise in 1984 and was in extreme pain for several months.  He noted that eventually the pain led him to seek neurosurgery evaluations and two operations.  He made no mention of the fact that he was seen in the emergency room and neurosurgery in August 2000 at which time he reported injury from a fall onto the buttocks one year earlier.    

In April 2004, the Veteran was examined for adjudication of Social Security Administration disability benefits.  A psychologist noted the Veteran's report that he was unable to continue to practice medicine because of mobility impairment due to back pain, a spinal cyst, sciatic nerve deficits, and right foot muscle and nerve deficits.  The psychologist noted the Veteran's report of service in Thailand as an Air Force medic and caring for a prisoner of war ward as a Navy physician.  There was no mention of a coccyx or spinal injury.  The psychologist diagnosed bipolar disorder,  PTSD, and generalized anxiety disorder.  An orthopedic examiner noted the Veteran's reports of the coccyx accident that was the start of all back problems.  The examiner did not discuss the course of treatment in service but did note the series of unsuccessful surgical procedures and diagnosed failed back syndrome with intermittent left neuropathy.  In May 2006, the SSA awarded disability benefits for disorders of the back and an anxiety disorder, effective in October 2002.  

In July 2004, a VA physician noted a review of the claims file and the Veteran's reports of back pain since the 1984 injury.  The Veteran also reported that he was able to participate in vigorous activities such as bowling and scuba diving after service prior to surgery in 2000.  The physician accurately summarized the records of treatment in service and after service starting in 2000.  On examination, the physician noted tenderness over the sacroiliac joint and limitation of spinal motion.  The physician also noted a tender tip of a partially dislocated coccyx but with no free movement.  The physician diagnosed residuals of a dislocated coccyx and degenerative disc disease of the lumbosacral spine.  The physician concluded that the coccyx injury did not cause the current low back condition, but he was unable to determine if the injury was the cause of the degenerative changes present in 2000.   

In August 2004, the RO in Winston-Salem, North Carolina, granted service connection for residuals of a dislocated/fractured coccyx but denied service connection for degenerative disc disease of the lumbosacral spine because there was insufficient credible evidence that the current back disorder was related to an injury to the lumbar spine that occurred in service including at the time of the field exercise or at any other time in service.  

In correspondence in June 2005, the Veteran's private attending physician referred to the fracture/dislocation of the coccyx in service and the Veteran's presentation in 2000 with "progressively severe lower extremity pain secondary to degenerative disc disease and degenerative changes in his facets."  The physician noted, "It is with reasonable medical certainty that [the Veteran's] trauma involving his lumbar spine in all likelihood led to his progressive degenerative disc disease..."  The same month, another private physician noted that he had been treating the Veteran for two years.  He noted that the Veteran described the 1984 injury to him and offered an opinion that the injury led to his degenerative disc disease.  The physician noted that it was quite possible that the report of events is accurate and that the event could not be ruled out as a cause because an injury to a joint can cause degenerative changes that may not become manifest for many years.  Both physicians relied on the Veteran's description of the accident in 1984.  Neither physician discussed their assessment of the severity of the original injury in view of the symptoms and treatment provided at the time.  Neither physician discussed the impact of (or even their awareness of) a second injury from a fall one year prior to treatment in August 2000.   

In November 2007, a private physician noted the Veteran's report of falling from the back of a truck in the 1980s with subsequent low back pain since that time.  The physician did not mention the Veteran's report (on August 2000 records from emergency room and neurosurgery consultation) of another injury from a fall one year earlier, in 1999-2000.  On examination, the physician noted limitation of spinal motion with pain on motion and the Veteran's inability to tolerate anti-inflammatory and narcotic medications.  The physician continued diagnoses of lumbar facet syndrome and lumbar spine stenosis.  Other than mentioning the report of 1984 injury, the physician did not provide a specific opinion on the cause of the spinal disease.  

In May 2008, a VA physician was not in possession of the claims file but noted the Veteran's reports of the coccyx injury in 1984, spinal surgery in 2000, and current symptoms of low back pain and radiculopathy.  On examination, the physician noted limitation of motion with pain but no muscular atrophy.  Concurrent X-rays showed mild to moderate degenerative disc disease at two levels with significant hypertrophic facet arthropathy.  The sacrum and coccyx were normal.  The physician noted that the Veteran used non-steroidal anti-inflammatory and narcotic medications and was undergoing radio frequency ablation treatments.  In June 2008, the physician obtained and reviewed the claims file and commented on the specific treatment and examinations in service and after service including the opinions of the private physicians in June 2005.  The physician concluded that the current lumbar spine disease was not related to the coccyx injury because of the following reasons: the coccyx is not weight bearing; lumbar spine symptoms did not manifest for 16 years after the accident; there was a second injury several months prior to the onset of spinal symptoms (erroneously noted by the physician as occurring in 1980); and there was no current pathology of the coccyx.  

In January 2009, a private physician noted the Veteran's reports of the injury in 1984 and the acute onset of low back pain and disc herniation in 2000 followed by spinal surgery.  The physician did not discuss the second injury in 1999, one year prior to the Veteran's treatment in 2000.  The physician noted the results of examination and X-rays that were substantially the same as previously noted by other examiners.  The physician did not provide a specific opinion on the possible relationship of the current spinal disease to the accident in 1984.   The physician did note that the Veteran could no longer play golf.  In correspondence in October 2010, another private physician, RGS, MD., noted that he had been treating the Veteran since 2008 and the Veteran's report of the accident in 1984.  The physician noted, "I feel with a reasonable degree of certainty that [the Veteran's] active duty back injury more likely than not caused his current chronic low back pain and degenerative disc disease of the lumbosacral spine." 

In the September 2010 Board hearing, the Veteran described his training in general medical practice and general surgery including clinical rotations in orthopedics.  He reported the sequence of events of the injury and subsequent treatment in service as noted above.  He further discussed his continuity of low back pain starting at the time of the accident and his self-treatment of the pain with anti-inflammatory and occasional narcotic medications.  All records of treatment between 1984 and 2000 were lost when he sold his medical practice in 2002.  The Veteran stated that the force of the accident in 1984 likely also fractured his vertebral end plate that caused the later onset of degenerative spinal disease as discussed in a Department of Health and Human Services report.  The Veteran intended to submit written comments with excerpts of the report; however no materials have been received.  The Veteran stated that he had been examined by a specialist in Washington D.C. on the same day in January 2009 as he was examined by the private physician noted above.  The Veteran also challenged the opinion of the VA physician in 2008, contending that the coccyx does bear weight when a person is seated and that blunt force trauma to the buttocks is by definition trauma to the low back.  The Veteran also noted that the physician's opinion was based in part on the absence of records of treatment from 1984 to 2000.  The Veteran contended that he did treat his own symptoms during that period of time.   

In October 2010, the Veteran submitted the report of an examination, record review, and opinion by a private neuroradiologist with a waiver of review of this report by the Agency of Original Jurisdiction.  The specialist included a curriculum vitae that showed his qualifications as board certified in diagnostic radiology.  The specialist noted that he also had experience as a researcher in neuroradiology, as an adjunct assistant professor, and has lectured and published widely in his field.  The specialist termed this a complex case and noted that he examined the Veteran in January 2009 and reviewed duplicative medical records, testimony, lay statements, and personnel records in the Veteran's claims folder at the Board's offices on June 8, 2008.  

On examination, the specialist noted severe limitation of motion in all directions, positive straight leg raising tests, and that the symptoms were similar to those noted by the other physician in January 2009.  The specialist also referred to the results of the magnetic resonance image obtained in 2006.  The specialist referred to the Veteran's 2005 hearing testimony of an "axial loading type injury" in service as "very valuable" because it described the type of forces applied to the spinal column.  The specialist concluded that the trauma was automatically transmitted up the entire spine as an axial load which causes disc failures generally, and did so in this patient.  He noted that the injury was analogous to the axial load imposed by a parachute jump.  He further noted that the Veteran had foot drop, loss of reflexes, and sensory changes in the lower extremities over the years which are not possible from a coccyx injury only as the nerve roots are above the level of the coccyx.  The specialist noted that there was no evidence of pre-service spinal injury, that the onset of degenerative disc disease was out of proportion to the Veteran's age without antecedent trauma, that the Veteran had spinal treatment in service, that there is lay evidence of a continuity of symptoms, and that there is no evidence of any other cause.  The specialist did not comment on the sequence of examination and treatment in service, the denial of symptoms on a discharge examination, the lack of any objective findings on clinical examination of the spine during the 1985 discharge examination, or the subsequent injury from a fall in 1999, one year prior to the beginning of treatment in 2000.  

The specialist referred to an incompletely identified treatise in which the author generally discussed the degenerative process of facets of the spine leading to a ruptured disc.  He quoted the author that the most common history is that of severe low back pain coming immediately after or within a few hours of an injury associated with muscle spasms and flattening of the lumbar area with the acute symptoms subsiding within a few days.  

The specialist also commented on the reports of the VA physicians in 2004 and May and June 2008.  Regarding the 2004 VA report, the specialist noted that the physician reviewed the claims file in 2004 without the benefit of review of later records, did not cite medical literature or comment on the principles of axial loading, did not offer other etiologies, or note that the disease was out of proportion to age.  Regarding the May and June 2008 VA reports, the specialist noted the same comments and additionally that imaging of the coccyx is such that fractures and dislocations are hard to identify and that the Veteran's coccyx did become weight bearing during the injury and transmitted axial load to the spine.  The specialist also noted that the physician may have reviewed the wrong set of records when inaccurately commenting on an injury in 1980 and did not examine the Veteran in June 2008.  The specialist also cited a medical treatise for the definition of disease onset as the start of a process and not the appearance of signs and symptoms.  Finally, the specialist noted that it was "uncertain/dubious" that the VA physicians were fully qualified because their curriculum vitae were not available for review.  

In April 2011, the Board requested an independent medical evaluation (IME) from a board certified neurologist and professor of neurology at a university medical school.  The consulting neurologist was provided the complete claims file and acknowledged a review of the file.  The Board requested that the neurologist consider the entire record with particular attention for the description of the circumstances and treatment of injuries in both 1984 and 2000 and the several medical opinions in the file, and provide an opinion regarding whether the trauma sustained in 1984 was at least as likely as not related to the disc herniation and diagnosis of lumbar spine disease in 2000.  The neurologist was asked to comment on the competing medical opinions.  

In correspondence in April 2011, the neurologist noted that the X-ray findings obtained in 1984 mentioned only the possibility of a coccyx fracture.  He further noted that even if a coccyx fracture occurred, that fracture would not cause degenerative spinal disease.  The neurologist noted that the degenerative disease evolved over many years and was likely caused by many other factors unrelated to "the coccyx."  It is not clear whether the neurologist was discounting a secondary cause or whether his opinion was that the event leading to the examination and treatment of the coccyx was not a factor in the development of spinal disease.  However, the neurologist continued to note that an acute exacerbation in 2000 resulting in disc herniation and surgical intervention was an entirely separate event.  The neurologist concluded that the trauma in 1984 was not related to the degenerative disease and disc herniations.  Regrettably, the neurologist made no comments about the other medical opinions of record.  

In correspondence in June 2011, the private neuroradiologist who submitted the October 2010 opinion noted his review of the April 2011 opinion by the consulting neurologist and provided a rebuttal.  The neuroradiologist discounted the April 2011 opinion for several reasons.  He stated that as the consulting neurologist did not comment on his and other earlier opinions, he may not have been provided with the entire claims file.  He asserted that as no curriculum vitae was available, the consulting neurologist may not have been board certified or be properly qualified by education and experience.  Further he stated that the consulting neurologist did not cite medical treatises to support his opinion and did not understand the principle of axial loading.  The neuroradiologist noted, "The force involved in this injury [in 1984] was significant as he in all likelihood fracture his coccyx and is service-connected for this injury."  The neuroradiologist confirmed his previous opinion that the record did not contain any other likely cause for spinal disease, that there was no alternative explanation, and that the underlying disease process started in service was a risk factor for the 2000 injury.  

The Board concludes that service connection for degenerative disc disease of the lumbar spine is not warranted.  

Regarding service connection on a secondary basis, the Veteran does not contend, nor does credible medical evidence show that the residuals of a fractured or dislocated coccyx itself caused or aggravated the lumbar disc disease.  In July 2004, a VA physician noted no coccyx movement and concluded that the coccyx injury did not cause the spinal disease.  The specialist also noted that the coccyx is below the level of the currently diseased discs.  Rather, the dispositive issue is whether the force of the blow to the coccyx and buttocks in 1984 caused a direct injury by "axial loading" to the lumbar spine with immediate low back pain with a continuity of symptoms that the Veteran self-treated until seeking medical attention and surgery in 2000.  Therefore, service connection on a secondary basis is not claimed or warranted in this case, and the Board will proceed to consider service connection on a direct and presumptive basis.  

The Board acknowledges the Veteran's medical training and experience as a general practitioner with an educational rotation in orthopedic medicine.  Therefore, the Board will consider his written and oral statements as competent medical evidence.  In weighing the credibility of that evidence including the non-medical circumstances of the events in service, the Board must also consider the Veteran's professional history.  There is evidence that his military medical credentials were revoked in 1985 because of multiple incidents of alcohol related and officer professional misconduct.  The Veteran did not successfully complete a military treatment program.  The Veteran relinquished his state license to practice medicine in 2002 following investigations of alcohol and medical professional misconduct.  The records also showed that the Veteran reported to mental health clinicians that he had medical training and experience in combat medicine, service in Thailand, and naval service in charge of a prisoner of war clinic in the 1980s that are inconsistent with the service personnel records.  On some occasions, the Veteran reported to adjudicators and clinicians that he treated his back pain with anti-inflammatory and narcotic medications, and on other occasions he reported that he was unable to tolerate these medications.  The Veteran reported that he terminated his medical practice because of low back pain, but there is evidence that he relinquished his license for other reasons.  The Board also finds the Veteran's report of ongoing back symptoms since 1984 to lack credulity.  It is specifically problematic that the Veteran, a physician with some orthopedic training, a substantial medical practice, and an active physical life (bowling, scuba diving, and golf) would self-treat chronic low back pain for more than 16 years without seeking any clinical investigation until 2000, after an acute onset of symptoms from an intervening accident in 1999.  The Board acknowledges that a lack of records of treatment does not necessarily preclude the presence of symptoms.  However, the Board concludes that the Veteran's reports of a continuity of back pain in the last year of service and in private practice until 2000 are not credible.  Records show that the Veteran's 1984 symptoms resolved in service after treatment with analgesics and a doughnut for one month.  The Board places great significance on the fact that the Veteran himself  denied any back pain on his discharge examination, and the fact that clinical examination of the spine was normal on the 1985 physical examination prior to separation.  The facts reported thereafter are also inconsistent with his reported history of ongoing back problems.  After service, the Veteran engaged in years of active work and recreation with access to medical training and facilities.  It is not credible that a physician would fail to seek clinical investigation of chronic back pain had it existed from 1984 to 2000.  Moreover, the Board places great weight on the fact that the Veteran had an intervening injury in 1999, one year prior to the start of treatment in August 2000.  It is significant that when the Veteran sought treatment in the emergency room in August 2000, he did not mention any accident in service, but rather referred only to a the recent fall accident, one year early.  

The Board concludes that direct and presumptive service connection for degenerative disc disease of the lumbar spine is not warranted because the weight of credible lay and medical evidence does not show that a blow to the buttocks in March 1984 caused a significant axial loading injury to the lumbar spine with a continuity of symptoms through August 2000.  

Medical opinions in support of a relationship between the accident and the symptoms presented in 2000 were received from four private physicians in June 2005, January 2009, October 2010, and June 2010, from a private neuroradiologist in October 2010 and June 2011, and from a consulting neurologist and university professor in April 2011.  The competent medical opinion by the Veteran during the adjudication and in his correspondence of June 20100 was also considered.  One other physician in November 2007 noted awareness of the accident but did not provide a clear opinion.  The opinion evidence is competent as it was provided by attending physicians with appropriate medical training.  Contrary to the allegations raised by the neuroradiologist regarding a lack of certification, experience, and training of the consulting neurologist, publicly available records of the American Board of Psychiatry and Neurology showed that the consulting radiologist is board certified and is a university professor of neurology.   Notwithstanding the neuroradiologist's own extensive and detailed curriculum vitae, and despite his unsupported allegations of a lack of qualifications by physicians with opinions contrary to his own, the Board concludes that all providers of medical opinions are competent medical authorities.  

The great weight of competent medical opinion including principles cited in medical treatises supports the proposition that a significant axial blow to the lower spine can cause trauma that leads to or is a risk factor for progressive degenerative changes in the spine and the potential for future injury.  This medical theory is not in dispute.  Therefore, the Board will weigh the probative value of the opinions not on the validity of the medical theory of degenerative process, which is not in debate, but rather on whether the credible lay and medical evidence of the circumstances of the 1984 vehicle event demonstrates that the Veteran actually sustained a significant axial load to the spine.  Whether this event occurred as contended is a non-medical determination.  

The Board concludes that the Veteran's description of the severity of the accident and the immediate chronic lumbar spine pain with an inability to stand or walk, and a continuity of symptoms for 16 years is not credible because it is inconsistent with the service treatment records from, the findings on separation examination in 1985, the Veteran's report of no back pain in 1985, the lack of any treatment for more than a decade, and the private treatment records in August 2000.  The Veteran contends that the blow to his spine causing a dislocation of the coccyx was severe with immediate excruciating pain.  He reported that he complained badly about the pain which interfered with walking or standing for months.  Although the Veteran contends that he sought immediate treatment that was inadequate, there is no record of that treatment.  Moreover, the Veteran acknowledged that the medical officer who addressed his symptoms believed that he was using the incident to avoid some duty.  The Board concludes that this indicates that a medical provider did not assess the injury as severe.  A physical examination at the time of admission to the alcohol rehabilitation program was normal with no reports by the Veteran of excruciating back pain.  There were no notations of an inability to stand or walk.  The Veteran was an inpatient in an alcohol rehabilitation clinic for one month before seeking medical care for what he described as a severe spinal injury.  That a physician would have experienced a severe spinal injury and not sought diagnostic treatment for many weeks is not reasonable.  That a naval officer with clinic duties at that time could not insist on and receive an examination and treatment is also not reasonable.   He was provided a seating device and analgesic medications for two months, and he sought no further clinical treatment.  Notwithstanding the Veteran's contentions that he continued to self-treat the low back pain, he denied any injuries or symptoms on an August 1985 report of medical history, and clinical examination of the spine was normal on the 1985 discharge examination.  These records including the Veteran's own reports on the discharge examination show that his coccyx pain was not significant and resolved after a short time with rest and analgesic medication.  VA has granted service connection and a noncompensable rating for residuals of a coccyx injury because the Veteran was treated for coccydynia in service and the area was noted to be tender on a VA examination in 2004.  However, the Board does not conclude that this establishes that a significant blow to the spine occurred at that time because the treatment was brief and minimal.  The Veteran sought no further treatment and denied any chronic pain on the discharge examination.  

There are significant inconsistencies in the nature and extent of the Veteran's post-service continuity of symptoms and treatment.  They raise serious doubts as to the Veteran's credibility.  The Veteran contends that he self treated with medications that he was unable to tolerate at times during and after service.  There is evidence that the Veteran successfully practiced medicine for 16 years and engaged in vigorous sports such as bowling, scuba diving, and golf.  Finally, in August 2000, when the Veteran sought emergency room treatment for back pain, he pointed to an injury from a fall one year earlier.  He reported that the onset of the pain followed a fall on his buttocks one year earlier and did not report a continuity of symptoms since the accident in 1984.  The Board believes that these statements, made to a treating physician contemporaneous with treatment for that injury are truthful.  They were offered for the purpose of medical treatment, and not for the purpose of obtaining compensation benefits.  The Veteran later denied any post-service injury.  Therefore, the Board concludes that the Veteran's description of the severity of the 1984 accident and the continuity of low back pain since that time, offered now for the purpose of obtaining additional compensation, is not credible.  

The Board places less probative weight on the private medical opinions because all but one were all based on a description provided by the Veteran of the 1984 accident and subsequent symptoms and treatment.  Only the neuroradiologist noted a review of the service treatment records.  His account of the March 1984 injury is superficial and conclusory.  As the opinions are based on information provided by the Veteran which he Board has found not credible, the opinions have less probative weight.  In particular, the neuroradiologist noted that he reviewed the entire claims file.  He offers a superficial and conclusory opinion that the Veteran sustained a significant blow to the spine.  In so doing, however, he did not mention or comment on the absence of immediate low back symptoms, the course of treatment of the coccyx in service, the denial of back pain at the time of discharge, the lack of objective findings on clinical evaluation of the spine on examination prior to discharge, or the fall and acute pain in 1999, except to cite the latter as an exacerbation of an existing disorder.  The neuroradiologist cited a treatise regarding the slow degenerative process but also cited a passage that described that some local spasms and pain would arise at the time of the injury which were reported by the Veteran but were inconsistent with the service treatment records.  

Although the well qualified neuroradiologist in October 2010 provided a detailed opinion with rationale and criticism of VA opinions, the Board places less probative weight on his analysis for the following reasons.  As stated above, the Board acknowledges and accepts the proposition that bouncing on a metal seat may have transmitted an axial load sufficient to dislocate the coccyx.  However, the discomfort was not severe because the Veteran waited several weeks before seeking any treatment.  The Veteran is service-connected for residuals of this injury even though the imaging study several weeks later was evaluated as only a possible dislocation.  The Board finds that the conclusory statement that such blow necessarily was the sole initiator of degenerative disease is unsupported by any evidence other than the Veteran's own description of the accident which is not credible and on which the specialist exclusively relied as "very valuable."  The neuroradiologist provided no supporting information regarding the proposition that spinal disease is necessarily inconsistent with a person aged 49-59.  Moreover, the neuroradiologist ignored and did not address the evidence of an acute injury in 1999 or that the Veteran reported, on neurosurgery consultation in August 2000, that he injured his back in a fall landing on his buttocks one year earlier and experienced a two month history of progressive low back pain and radiculopathy.  Although the VA physician in 2004 did not speculate on other possible causes, the VA physician in 2008 did note the occurrence of the acute injury within one year of the diagnosis of herniated discs in 2000.  This physician did examine the Veteran one month earlier and his June 2008 report provided an addendum opinion after a complete review of the claims file.  

The Board places greater probative weight on the opinion of the VA physician in May and June 2008 who reviewed and commented on the documented history in the service treatment records.  The physician provided a detailed rationale for his opinion that the accident in 1984 was not related to the current degenerative disease of the lumbar spine.  The Board acknowledges the Veteran's challenge of the medical accuracy of this opinion.  However, the Veteran has not submitted the cited government report in support of his own opinion, and there is no evidence that he sustained a fracture of the vertebral end plate.  Furthermore, the Board places less probative weight on the Veteran's opinions for credibility reasons, as discussed above.  Further, the facts his professional medical qualifications were suspended on active duty and were removed by his state certifying agency in 2002 for reasons unrelated to back pain, do not lend confidence to his credibility or competence.  The Board places less weight on the opinion of the neuroradiologist because it is based on the Veteran's reports of a severe accident that has been found not credible.  The neuroradiologist's opinion is substantially based on an assumption, based upon statements from the Veteran, that a significant axial load was placed on the spine in 1984.  It does not give consideration to the intervening injury from a fall in 1999, a year prior to the Veteran's first significant post-service treatment in 2000.    

The weight of the credible and probative evidence demonstrates that the Veteran's current lumbar degenerative disc disease first manifested not earlier than following an intercurrent injury in 1999 or 2000, greater than one year after service, and is not related to his active service including an event that caused a dislocated coccyx in 1984.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
ORDER

Service connection for degenerative disc disease of the lumbosacral spine is denied.  


REMAND

In December 2008, the RO denied a rating in excess of 70 percent for PTSD and a TDIU.  In an October 2009 brief to the Board, the Veteran's representative expressed timely disagreement with the decision.  

A written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a notice of disagreement.  While special wording is not required, the notice of disagreement must be in terms that can be reasonably construed as disagreement with that determination.  38 C.F.R. § 20.201 (2010); see also Moore v. West, 13 Vet. App. 69 (1999) (defining a valid notice of disagreement).  Although the representative noted a belief that the issues were "still on appeal," the brief meets the requirements of a timely notice of disagreement.

The RO has not yet issued a statement of the case regarding these issues.  The failure to issue a statement of the case is a procedural defect requiring remand. Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Provide the Veteran and his representative with a statement of the case on the issues of a rating in excess of 70 percent for PTSD and for entitlement to a TDIU.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 
38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2010).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If timely filed, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

 
____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


